Citation Nr: 1804131	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  17-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected residuals of right leg wounds, to include shortening of the right leg.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from October 1949 to May 1954 and in the United States Navy from January 1968 to June 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision by Department of Veterans Affairs (VA) Regional Office (RO).  In December 2017, the Veteran withdrew any pending request for a Board hearing in connection with the instant appeal.  38 C.F.R. §§ 20.702(e), 20.704(e) (2017).

In November 2017, the Board remanded claims for service connection for right and left knee disorders and an increased rating for a back disability.  However, as the Agency of Original Jurisdiction (AOJ) is still developing such claims, they are not currently before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that he has a right ankle disorder secondary to residuals of right leg wounds, to include shortening of the right leg.  See December 2015 application for benefits.  The Veteran fractured his right tibia in 1953 and again in 1956 and underwent surgeries to correct the fracture in 1956 and 1959.  The Veteran has undergone multiple examinations that have noted scars and bone deformity resulting from an old distal right fractured tibia and subsequent surgery.   The Board notes that the Veteran is already service-connected for residuals of wounds to the right leg (fractured tibia and subsequent surgeries) and is receipt of compensation under two separate diagnostic codes for a shortening of the right leg and for right ankle scars.  See June 2012 Board decision, June 2012 rating decision, April 2017 rating decision.  

However, the Veteran's most recent VA examinations have also noted the appearance of calcaneal spurring on the Veteran's right heel.  See February 2016 VA examination, April 2017 VA examination.  It is unclear from the examination report whether the heel spurring is considered to be resultant from the Veteran's fractured tibia or subsequent surgeries or whether it has been caused or aggravated by his shortened right leg.  As such, an addendum opinion is necessary to address this question. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the file to the VA examiner who conducted the Veteran's February 2016 and April 2017 VA examinations.  The file and a copy of this Remand must be made available to the examiner.  If the February 2016 and April 2017 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should address the following inquiries:

(A)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right heel calcaneal spurring had its onset during, or is otherwise related to, his military service, to specifically include his tibial fractures or resulting surgeries?   

(B)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right heel calcaneal spurring is due to his shortened right leg?  

(C)  Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right heel calcaneal spurring has been aggravated (worsened beyond its normal course of progression) by his shortened right leg?  If so, please state the baseline level of severity of the calcaneal spurring, established by the earliest available medical evidence, and describe the extent to which the condition was worsened by the Veteran's shortened right leg.

The examiner should provide an explanation for all elements of the opinion, and if any requested opinion cannot be provided without resort to speculation, the examiner should explain why not and whether any additional information would permit an opinion, (which facts should be identified) or whether a non-speculative opinion is beyond the limits of medical knowledge.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




